McCulloch, C. J., (dissenting.) The instruction condemned in the opinion of the majority is not technically correct, for no presumption of malice arises from the intentional killing of an animal. But the error was not prejudicial, for, under the statute, the killing need not be maliciously done in order to constitute a criminal offense. It is unlawful to kill, maim or wound an animal either “wilfully, maliciously or wantonly,” and either “with or without malice toward the owner. ’ ’ The statute formerly did not contain the word “wantonly,” nor the words “with or without malice toward the owner of the animal” (Mansfield’s Digest, § 1654) and this court held, in construing the statute, that the killing must, in order to constitute an offense, be done with malice toward the owner of the animal. Thomas v. State, 30 Ark. 433; Chappell v. State, 35 Ark. 345. The Legislature at the session of the year 1893 (Acts 1893, p. 42) enacted a material amendment to this statute by inserting the words quoted above as the same now appears in Crawford & Moses’ Digest, § 2511. Thus the statute was broadened so as to include killing, maiming or wounding of animals, either wilfully or wantonly, and either with or without malice toward the owner. In the case of Benefield v. State, 62 Ark. 365, this court construed the statute as amended, and held that, if the killing was wrongfully done, the fact that there was no malice did not constitute a defense. I think that decision was correct. The opinion shows that the court had the proper conception of the effect of the amendment of the old statute, which made the offense complete without the presence of malice being shown. This amendment made the statute the same, in effect, as the Illinois statute, and the court quoted the case of Snapp v. People, 19 Ill. 80, in support of its conclusions. Now it seems to me that the decision in the present case overruling the Benefield case eliminates the amendment and puts the statute back as it stood before the Legislature amended it. The old statute required, as before stated, that, in order to constitute an offense, the act must be done with malice toward the owner. The amendment provided that if the act was “wilfully” done, either with or without malice toward the owner, it was an offense. “Wilfully” means intentional or by design — not accidental or involuntary. Aubrey v. State, 62 Ark. 368; 8 Words & Phrases, p. 7468 et seq. The amendment also provided that if the act be wantonly done, with or without malice toward the owner, it constituted an offense. Thus, under the statute, the offense is complete if done either intentionally or wantonly, either with or without malice toward the owner. In the present case appellant admitted that he killed the dog, and that he did so intentionally, but claimed that he did it in order to protect himself from the dog’s attack. His own admission having brought himself within the terms of the statute, it devolved on him to show that he killed the dog in defense of his own person. That issue was clearly submitted to the jury in another instruction. The State was not required either to prove malice or to negative the appellant’s plea of self-defense.